DETAILED ACTION
This Action is in response to the Amendment for Application Number 17239361 received on 7/18/2022.
Claims 1-18 are presented for examination.
The effective filing date for this application is 5/09/2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein the designating further comprises designating as the backup path a path with a different initial edge network device than the primary path”, but claim 3 is dependent upon claims 1, 7, and 13, which recites, “wherein the designating comprises designating as the backup path a path with a different initial edge network device of the internal network domain than the primary path”, which is the narrower statement of the range/limitation. 
Claims 9 and 15 recite substantially the same limitation as claim 3, and contain the same issue above in comparison to their respective independent claims 7 and 13.  For substantially similar reasons above, claims 9 and 15 are also found indefinite. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It would appear that claims 3, 9, and 15 may have been intended to be cancelled due to the amendments to independent claims 1, 7, and 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aissaoui et al. (US 20080205271) in view of Khakpour et al. (US 20160294681).

Regarding claim 1, Aissaoui disclosed a method, comprising: 
determining multiple paths from an origin of a traffic flow to a destination (Aissaoui, [0073], Aissaoui disclosed, “Embodiments of the invention relate to selection of routes for virtual connections such as PWs.”;  Also in [0073], Aissaoui disclosed determining multiple routes for the virtual connection, i.e. a route and an “alternative route”;  See [0049] and [0051], Aissaoui disclosed a virtual connection is a connection between a source and destination; Aissaoui’s routes for “virtual connections” equate to the claimed “paths from an origin…to a destination; i.e. the total path;  As explained in the citations below, each virtual connection route is made up of different domain paths; See also [0090] in which Aissaoui disclosed determining multiple candidate routes), 
each of the multiple paths including a first network domain path within an internal network domain and a second network domain path outside the internal network domain (Aissaoui, [0069], Aissaoui disclosed each virtual connection route is made up of multiple paths from different network domains;  [0070], “Each PCE returns a path computation response”;  [0071], a PCE path computation response “may include information that is indicative of one or more computed paths” with scores for each;  The structures of Figs. 2 and 3 are defined in [0054] and [0060] which explains the routing domains are delineated by dashed lines); 
obtaining first performance scores for the first network domain paths and the second network domain paths (Aissaoui, [0070], Aissaoui disclosed each PCE returns a path computation response;  [0071], a PCE path computation response “may include information that is indicative of one or more computed paths” with performance scores for each path such as “costs and/or other metrics associated with each computed path”); 
combining, for each path of the determined multiple paths, a first performance score for the first network domain path and a second performance score for the second network domain path (Aissaoui, [0073], “selection of routes for virtual connections”, “end-to-end cost collected through interaction with one or more PCEs… is used to record a cost of a virtual connection being established along a route, to record a cost of an alternate route during an optimization attempt for a virtual connection, and/or to re-optimize a virtual connection to a more optimal route”; calculating end-to-end cost using the PCE path computation responses amounts to combining the costs of each path that makes up the entire end-to-end cost; [0074] “metric information associated with different routes is collected and used by a routing apparatus”; [0085], Aissaoui disclosed metric information collected from multiple route computation engines for a multi-segment virtual connection that spans several routing domains that have respective route computation engines; [0091], “the metric information collector 82 may combine metric information for multiple path segments to determine a total end-to-end metric for each path”); 
designating a path with the best combined performance score as a primary path (Aissaoui, [0074], “metric information associated with different routes is collected and used by a routing apparatus such as a router in making decision as to which route should be selected for a virtual connection”;  See also [0082], “Based on the collected metric information, which may be accessed in the memory 84 or otherwise provided by the metric information collector 82, the selection module 88 can select a particular route for the virtual connection, and the routing module 87 then causes the virtual connection to be established over the selected route”; [0090] Aissaoui, discloses ranking the routes according to the metrics; [0093] Aissaoui disclosed selecting according to the metrics, with the example of a “least-cost path”, or using multiple metrics to determine the best route),
the primary path including an initial edge network device of the internal network domain (Aissaoui, Fig. 3, 66 S-PE); and
routing traffic along the primary path (Aissaoui, [0096], “A route selection made by the selection module 88 may be an initial selection for a virtual connection toward a destination. In this case, the route is selected for a virtual connection for initially establishing communication traffic transfer between the routing apparatus and the destination”);
wherein the designating comprises designating as the backup path a path with a different initial edge network device of the internal network domain than the primary path (Aissaoui, [0102], Aissaoui also disclosed the concept of an optimization scenario, in which “the different PW routes include a currently selected PW route for a PW that has been established toward the destination, as well as other routes. The selection module 88 selects either the currently selected PW route or another one of the different PW routes for a PW for subsequently exchanging communication traffic with the destination, Aissaoui therefore disclosed designating a backup path from the currently selected path; [0060], Fig. 3, which includes Provider Edge routers (PEs) 62, 64, 66, 68, 70, 72, 74, 76, 78;   The routers 66, 68, 70, 72, 74 are Switching PE routers (S-PEs), which are capable of switching communication traffic between PW segments of an MS-PW. Although not explicitly shown in FIG. 3, multiple routers may exist on a logical communication link between two T-PE's, two S-PEs, or a T-PE and S-PE;  As such, Aissaoui disclosed the ability for candidate routes to contain multiple different initial PE’s in each network domain;  See also [0046]-[0047] specifying the domains and multiple routes;  The selection of a backup path, as any of the candidate paths includes paths having different initial edge network devices than the primary path).  
While Aissaoui disclosed the idea of switching routes and rerouting for the exchanging the communication traffic with the destination according to the metrics of the routes (i.e. the combined metrics of the paths that make up the route metric, as shown above), Aissaoui did not explicitly disclose rerouting the traffic to one of the alternate routes, in response to the metric score of the primary path falling below a threshold.
In an analogous art, Khakpour disclosed rerouting traffic, in response to the score for the primary path falling below a threshold, from the primary path to a backup path (Khakpour, [0060], “When the first transit provider path experiences a failure or a drop in performance that causes performance to drop below a threshold, the server sets a second value for the ToS field of outgoing packets to the common destination in order to select a different second transit provider path. Subsequent traffic is passed to the destination along the second path for a specified time”;  See also [0047]-[0050] path selection determination on the performance provided by each path from a set of available paths, performance being with regards to performance metrics of the paths;
[0061], Khakpour disclosed, “Based on the monitoring, the server identifies the path providing the best performance to the common destination and directs subsequent traffic intended for the common destination through the optimal path by setting the packet header ToS field value to the value assigned for the optimal path. The best performance can be determined based on one or more of path latency, packet loss, response time, number of retransmissions, round trip times, jitter, etc. If performance of a path is below a threshold, the server can select a different path. ”).
One of ordinary skill in the art would have been motivated to combine the teachings of Aissaoui and Khakpour as they both involve optimizing path selection according to performance metrics, and therefore are within similar environments.
Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to incorporate the teachings of Khakpour within Aissaoui, in order to provided the benefit of additional ways for optimizing path selection in a manner that reduces instances for which connections experience a failure or drop in performance (Aissaoui, [0060]) with the additional benefit of maintaining interoperability/compatibility with existing router functionality (Aissaoui, [0009]), making the system more desirable to use by its customers. 
Claim 7 recites “at least one non-transitory computer readable medium storing instructions which when executed by at least one processor, cause the at least one processor to perform limitations that are substantially similar to the limitations of claim 1.
Claim 13 recites A system, comprising: at least one processor; a non-transitory computer readable medium storing instructions which when executed by the at least one processor causes the at least one processor, perform limitations that are substantially similar to the limitations of claim 1.
The combined teachings of Aissaoui and Khakpour disclosed a non-transitory computer readable medium as well as a system comprising a processor and medium, as claimed (Aissaoui, [0083], [0141], Khakpour, [0062]-[0063]).
Therefore claims 7 and 13 are rejected under the same rationale as applied above.

Regarding claims 5, 11, and 17, Aissaoui and Khakpour disclosed the method of claims 1, 7, and 13 wherein the first network domain path is within an internal network domain, and the second network domain path is outside the internal network domain (Aissaoui,;  The structures of Figs. 2 and 3 are defined in [0054] and [0060] which explains the routing domains are delineated by dashed lines;  [0069], Aissaoui disclosed “ When a virtual connection is to be established toward a destination, illustratively from the T-PE 62 as a Source T-PE (ST-PE) toward an AC of the T-PE 78 as a Target T-PE (TT-PE)”, “The PCE 73 can itself compute a path from the ST-PE 62 to the S-PE 66”, “either the PCE 73 or the ST-PE 62 requests a path computation by the PCE 75 for a portion of the virtual connection between the S-PE 66 and the S-PE 74”).

Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aissaoui et al. (US 20080205271) in view of Khakpour et al. (US 20160294681) and further in view of Coffman et al. (US 20170279726).

Regarding claims 2, 8, and 14, Aissaoui and Khakpour disclosed the method of claims 1, 7, and 13.
While the combination of Aissaoui and Khakpour disclosed determining and scoring multiple candidate routes (made up of combined paths) and selecting a primary route after the combining and before the routing (Aissaoui, [0074], [0082], [0090], and [0093], as explained above), the combination did not explicitly disclose designating one of the determined/scored routes as a backup path before the routing.
In an analogous art, Coffman disclosed designating one of the determined/scored routes as a backup path before the routing (Coffman, [0019], Coffman disclosed performing criteria-based path selection from multiple available end-to-end paths, and the application controller uses the application criteria to evaluate the available end-to-end paths (i.e., evaluate the network metrics associated with the paths) to select an optimal end-to-end network path for each of the packet flows associated with application, and [0021], “the application criteria may indicate a requirement that a specific traffic flow have a backup or standby path pre-selected and ready for use to forward the specific traffic flow in the event the primary path becomes unusable (i.e., an end-to-end desire for redundancy influences the path selection process). The backup path may be, for example, a pre-selected next best path such that the application must “pay” for (i.e., spend computation cycles) to work out before transmitting the traffic flow”).
One of ordinary skill in the art would have been motivated to combine the teachings of Aissaoui and Khakpour with Coffman as they both involve optimizing path selection according to performance metrics, and therefore are within similar environments.
Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to incorporate the backup path pre-selection technique of Coffman within the combined teachings of Aissaoui and Khakpour thereby providing the combined teachings of Aissaoui and Khakpour with the ability to pre-select a backup route from one of the scored candidate routes, providing the system with the ability to handle traffic flows that require end-to-end path redundancy, such that the system can quickly switch to a pre-established backup path upon the event that the primary path becomes unstable, thereby increasing the quality of the network as a whole.

Regarding claims 3, 9, and 15, Aissaoui, Khakpour and Coffman disclosed the method of claim 2, 8, and 14, wherein the designating comprises designating as the backup path a path with different initial edge network device than the primary path (Aissaoui, [0060], Fig. 3, which includes Provider Edge routers (PEs) 62, 64, 66, 68, 70, 72, 74, 76, 78;   The routers 66, 68, 70, 72, 74 are Switching PE routers (S-PEs), which are capable of switching communication traffic between PW segments of an MS-PW. Although not explicitly shown in FIG. 3, multiple routers may exist on a logical communication link between two T-PE's, two S-PEs, or a T-PE and S-PE;  As such, Aissaoui disclosed the ability for candidate routes to contain multiple different initial PE’s in each network domain;  See also [0046]-[0047] specifying the domains and multiple routes;  The selection of a backup path, as any of the candidate paths includes paths having different initial edge network devices than the primary path).  See motivation to combine above.

Regarding claims 4, 10, and 16, Aissaoui, Khakpour and Coffman disclosed the method of claim 2, 8, wherein the rerouting traffic comprises rerouting traffic to the designated backup path (Coffman, [0019], Coffman disclosed performing criteria-based path selection from multiple available end-to-end paths, and the application controller uses the application criteria to evaluate the available end-to-end paths (i.e., evaluate the network metrics associated with the paths) to select an optimal end-to-end network path for each of the packet flows associated with application, and [0021], “the application criteria may indicate a requirement that a specific traffic flow have a backup or standby path pre-selected and ready for use to forward the specific traffic flow in the event the primary path becomes unusable (i.e., an end-to-end desire for redundancy influences the path selection process). The backup path may be, for example, a pre-selected next best path such that the application must “pay” for (i.e., spend computation cycles) to work out before transmitting the traffic flow”)

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aissaoui et al. (US 20080205271) in view of Khakpour et al. (US 20160294681) and further in view of Gattani (US 20160352619).

Regarding claims 6, 12, and 18 Aissaoui and Khakpour disclosed the method of claim 1, but did not explicitly disclose identifying at least two paths of the determined multiple paths to have identical best combined performance scores; and applying equal cost multiple path routing to identifying the primary path.
	In an analogous art, Gattani disclosed identifying at least two paths of the determined multiple paths to have identical best combined performance scores; and applying equal cost multiple path routing to identifying the primary path (Gattani, [0054], Gattani disclosed selecting a candidate route as the ECMP head route including identifying a set of ECMP routes for the destination, of which “whose associated cost and/or other metrics, e.g. the next hop, are identical; See also [0015]).
One of ordinary skill in the art would have been motivated to combine the teachings of Aissaoui and Khakpour with Gattani as they both involve optimizing path selection according to performance metrics, and therefore are within similar environments.
Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to incorporate the backup path selection technique of Gattani within the combined teachings of Aissaoui and Khakpour in order provide the combined system with the ability to handle traffic flows with increased bandwidth in comparison to a single route in cases where multiple data packets are simultaneously sent to the same destination and provide superior reliability due to the inherent redundancy of the ECMP routes (Gattani, [0015]) thereby increasing the quality of the network for its customers.

Response to Arguments
Applicant’s arguments and amendments filed on 7/18/2022 have been carefully considered but they are not deemed fully persuasive.  
Applicant asserts, “Aissaoui discusses paths across different routing domains but does not specifically indicate that they are internal/external network domains or that a specific protocol is present for crossing internal-to-external network domains” [Response, 9].
Examiner respectfully disagrees.
Aissaoui explicitly disclosed each virtual connection route is made up of multiple paths from different network domains (Aissaoui, [0069]) in which the structures of Figs. 2 and 3 are defined in [0054] and [0060] and disclosed that the routing domains are delineated by dashed lines, which reasonably allows for any of the path(s) within one domain to be interpreted as the claimed first domain path within an internal domain, and any of the other paths through any of the other domains as a second network domain path outside the internal network domain.  Applicant’s assertion about a specific protocol does not appear consistent with the claimed invention.
Applicant further asserts, “there is no specific teaching of switching to a different edge network device of the internal network as part of the backup path” [Response, 9]. 
Examiner respectfully disagrees.
Aissaoui explicitly disclosed the concept of an optimization scenario, in which “the different PW routes include a currently selected PW route for a PW that has been established toward the destination, as well as other routes. The selection module 88 selects either the currently selected PW route or another one of the different PW routes for a PW for subsequently exchanging communication traffic with the destination, Aissaoui therefore disclosed designating a backup path from the currently selected path (Aissaoui, [0102]).  As noted in the rejection Aissaoui disclosed the domains to include multiple paths as well as multiple Provider Edge routers (PEs) 62, 64, 66, 68, 70, 72, 74, 76, 78, that make up those paths ([0060], Fig. 3).  Aissaoui further disclosed, “Although not explicitly shown in FIG. 3, multiple routers may exist on a logical communication link between two T-PE's, two S-PEs, or a T-PE and S-PE”.  As such, Aissaoui disclosed the ability for candidate routes to contain multiple different initial PE’s in each network domain;  See also [0046]-[0047] specifying the domains and multiple routes;  The selection of a backup path, as any of the candidate paths includes paths having different initial edge network devices than the primary path
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahadevan et al. (US 20160380892) disclosed the network analyzer 188 uses the measurements and inferences associated with individual network segments to estimate or infer measurement values for network paths through multiple segments (Mahadevan, [0050).
Gulati et al. (US 20160337954) disclosed link qualities are combined and ranked (Gulati, Fig. 8 [0106] [0108]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419